Title: To Thomas Jefferson from John Page, 20 October 1780
From: Page, John
To: Jefferson, Thomas



Dear Jefferson
Rosewell Octr. the 20th. 1780

The Inscription on my Friend Potclays Badge would be a most delightful Morsel for a Member of the Antiquarian Society, or a Member of the Society [of] Inscriptions and Belles Lettres; and had it not been too soon submitted to the Examination of the Connoiseurs of our Society might have been thereafter deposited in our Museum, and numbered amongst the most Precious of our Curiosities. For I should suppose as there is no Date to fix the Æra in which this Badge was given, nor any Symbols descriptive of the Time when, Place where, or Occasion of giving it; and as History is silent on this Head, it would puzzle the most accute Antiquarians in the World to find out even the Meaning of the Inscription, and much more to discover the Occasion of its being presented by the Governor of Virginia to a Cherokee Chief. But unluckily for the Virtuoso who might wish to puzzle himself and the World with ten thousand ingenious Conjectures concerning this same Badge, on shewing it to Doctr. McClurg and my Son Mann they recollected that they had seen it worn at College by the Censor, under Mr. Madisons Institution. The Doctr. bursting into one of his Fits of Laughter swore he thought he remembered when Madison presented it to Potclay, being at a Loss what to give him, when he happened to pick up this Badge of an Office then just laid aside. The D. O. ne B. M. Q. D. C. they say, stand for “Da Operam ne boni Mores Quid Detrimenti Capiant.” This I take to be the true Reading of the Inscription. Potclay or his Friend only mistook the  President for the Governor, so that I think we have fairly solved the Difficulty, but which I confess without some Recollection of having seen the Badge, and the Light which the Doctr. and my Son threw on it I alone could never have done. I have no Objection to such Employment as this, but the arduous one you before alluded to especially after having declined a lighter Toil, would be very inconsistent. I beg therefore you will not think of proposing it to me again. Consider how inconsistently we shall act, if you should leave the Helm when it requires such Vigil[ance,] Activity, Spirit, and Dexterous Skill to steer us through the Storm; and if [he] who had quitted the Ship confessedly because worn down with Fatigue, and unable to hand a Rope or keep the Deck, even in a Calm, should presume to take your Helm out of your Hands. It will never do indeed. As many Riddles or Puzzles as you please but no  for your Friend

John: Page

